        Case
          Case
             3:16-md-02741-VC
                MDL No. 2741 Document
                              Document778
                                       2328Filed
                                              Filed
                                                 12/14/18
                                                    12/14/18Page
                                                              Page
                                                                 1 of1 1of 1



                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: ROUNDUP PRODUCTS LIABILITY LITIGATION
      Aden v. Monsanto Company,                   )
            S.D. Mississippi, C.A. No. 1:18-00377 )                                 MDL No. 2741


        ORDER REINSTATING STAY OF CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Aden) on December 6, 2018. In the
absence of any known opposition to the proposed transfer, the stay of transmittal with regard to Aden
was lifted on December 14, 2018, and the action was transferred to the Northern District of
California.

       The Panel, however, had received a notice of opposition from the pro se plaintiff, via e-mail,
on December 13, 2018. Consequently, the Panel will reinstate the conditional transfer order in order
to permit plaintiff to pursue his opposition to transfer.

        IT IS ORDERED that the stay of the Panel's conditional transfer order designated as "CTO-
113" filed on December 6, 2018, is REINSTATED. Plaintiff's notice of opposition is deemed filed
as of the date of this order.

       IT IS FURTHER ORDERED that plaintiff's motion and supporting brief to vacate the Panel's
conditional transfer order will be due according to the schedule that will issue shortly.


                                                      FOR THE PANEL:


                                                      ____________________
                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
